DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 17/240,502 (hereafter “the reissue ‘502 Application”), which is a reissue application of U.S. Patent 10,462,782 (hereafter “the ‘782 Patent”).

The ‘782 Patent originally issued on October 29, 2019, with the inventor of Qimei Cui et al., having original patent claims 1-16.  Here, the ‘782 Patent was filed as U.S. Application 15/547,188, being filed on July 28, 2017 as a 371 Application of the PCT Application Number WO2016/150167, which claims foreign priority to the Chinese Patent Application CN 2015 1 0124590, filed on March 20, 2015.

As noted above, the ‘782 Patent originally issued with claims 1-16.  With this, a preliminary amendment was filed April 26, 2021, which amends claims 1, 3, and 15, and adds new claims 17-20.  Thus, with the amendment dated April 26, 2021, claims 1-20 are pending, with claims 1 and 15 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,462,782 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Non-Compliant Amendment
Applicant’s preliminary amendment filed April 26, 2021 in the instant reissue ‘502 Application is non-compliant with 37 CFR 1.173(b)-(g), but is being reviewed and discussed on merit. 

In this regard, 37 CFR 1.173(b)-(g) require that whenever there is an amendment to the claims, all amendments are made relative to the original patent being reissued, with any “matter to be omitted by reissue must be enclosed in brackets” and any “matter to be added by reissue must be underlined”.  Here, the amendment filed April 26, 2021 includes amendments to claims 1, 3, and 15 that are shown with omitted material in double brackets.  Thus, the amendment to claims 1, 3, and 15 are not seen to comply with 37 CFR 1.173(b)-(g), as the omitted material should be shown with just single brackets.    
Correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the communication traffic" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim; and 

Claim 15 recites the limitation "the transmission time" in lines 10 and 11.  Here claim 15 now recites a “start transmission time” and an “end transmission time” in line 5.  Thus, there is insufficient antecedent basis for the limitation of "the transmission time", as it is not clear if the element is referring to the “start transmission time” or the “end transmission time”.

Claim 16 recites the limitation "the transmission time" in lines 1 and 2.  Here, similar to above with respect to claim 15, claim 15 now recites a “start transmission time” and an “end transmission time”, as seen in claim 15, line 5, as well as “the transmission time” in claim 15, lines 10 and 11.  Thus, there is insufficient antecedent basis for this limitation of "the transmission time" in claim 16, as it is not clear if the element is referring to the “start transmission time”, the “end transmission time”, or “the transmission time”.

Claim 20 recites the limitation "the other communication device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,212,606, issued to Gou et al. (hereafter “Gou”).

	Regarding claim 1, Gou discloses a wireless communication device [see Figs. 4 and 5; also see col. 27, line 58-col. 30-line 39], comprising:
a memory holding instructions [see col. 30, lines 40-56, wherein “The embodiment of the present disclosure further provides a computer-readable storage medium, storing computer-executable instructions used for executing the above-mentioned method.”]; 
at least one processor configured to execute the instructions held in the memory [see col. 30, lines 40-56, wherein “One skilled in the art can understand that all or partial steps in the above-mentioned methods may be completed by relevant hardware instructed by a program, and the program may be stored in a computer-readable storage medium such as a read-only memory, a magnetic disc or a compact disc, etc. Optionally, all or partial steps in the above-mentioned embodiments may also be implemented by using one or more integrated circuits.”] to:
determine transmission time information of communication traffic to be transmitted on a target unlicensed frequency band [see Abstract; see col. 7, line 36-col. 8, line 31; also see col. 27, line 61-col. 28, line 57; also see col. 29, line 3-col. 30, line 30], 
the transmission time information including start transmission time and end transmission time of the communication traffic to be transmitted in the target unlicensed band [see Abstract, wherein “The method includes that a base station sending unlicensed carrier information, herein the unlicensed carrier information includes one or more pieces of the following information: information about a start point of a contention backoff window and information about a backoff moment in the contention backoff window; and a receiving end receiving the unlicensed carrier information.”; see col. 7, line 36-col. 8, line 31, wherein “In an exemplary embodiment, when monitoring for a fixed time length is performed before the contention backoff window, the start point of the contention backoff window is an end point of the fixed time length, and a start point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length. Or an end point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length.”; also see col. 27, line 61-col. 28, line 48; also see col. 29, lines 14-35, wherein “In an exemplary embodiment, the unlicensed carrier information includes one or more pieces of the following information: information about a start moment of a contention backoff window and information about a backoff moment in the contention backoff window.”];
generate indication information indicating the transmission time information [see col. 28, lines 49-57, wherein “In an exemplary embodiment, the base station further includes a signal configuration module arranged to agree with the UE about or configure a reference signal to be sent in advance, and send the configuration information of the reference signal to the UE through an RRC message or DCI signaling of a licensed carrier.”; also see col. 29, line 14-col. 30, line 39, wherein “In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the moment that the base station successfully contends for the unlicensed carrier. …In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the end moment of the subframe. In an exemplary embodiment, the start symbol identification is used for identifying the start position of the complete LTE OFDM symbols in the remaining resources. And the start symbol identification is a sequence which is agreed between the base station and the UE or is configured by the base station.”]; and 
transmit the indication information to a user equipment [see col. 28, lines 58-65, wherein “In an exemplary embodiment, the base station further includes a signal configuration module arranged to agree with the UE about or configure a reference signal to be sent in advance, and send the configuration information of the reference signal to the UE through an RRC message or DCI signaling of a licensed carrier.”; also see col. 29, line 14-col. 30, line 39, wherein “The receiving end further includes a signal configuration module arranged to agree with the base station about a sequence in advance and the LTE OFDM position for sending the sequence in the remaining resources,…”], 
wherein the at least one processor is further configured to embed the indication information into at least one subframe [see col. 28, lines 15-65, wherein “In an exemplary embodiment, the start symbol identification is used for identifying the start position of the complete LTE OFDM symbols in the remaining resources. And the start symbol identification is a sequence which is agreed between the base station and the UE or is configured by the base station.”].

Regarding claim 2, Gou discloses the wireless communication device discussed above in claim 1, and further teaches wherein the at least one processor is further configured to add the indication information into a communication frame located in the target unlicensed frequency band [see col. 28, lines 49-57, wherein “In an exemplary embodiment, the base station further includes a signal configuration module arranged to agree with the UE about or configure a reference signal to be sent in advance, and send the configuration information of the reference signal to the UE through an RRC message or DCI signaling of a licensed carrier.”; also see col. 29, line 14-col. 30, line 39, wherein “In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the moment that the base station successfully contends for the unlicensed carrier. …In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the end moment of the subframe. In an exemplary embodiment, the start symbol identification is used for identifying the start position of the complete LTE OFDM symbols in the remaining resources. And the start symbol identification is a sequence which is agreed between the base station and the UE or is configured by the base station.”].

Regarding claim 3, Gou discloses the wireless communication device discussed above in claim 2, and further teaches wherein the at least one processor is further configured to embed the indication information into a broadcast frame for coordination with another communication device [see col. 28, lines 49-57, wherein “In an exemplary embodiment, the base station further includes a signal configuration module arranged to agree with the UE about or configure a reference signal to be sent in advance, and send the configuration information of the reference signal to the UE through an RRC message or DCI signaling of a licensed carrier.”; also see col. 29, line 14-col. 30, line 39, wherein “In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the moment that the base station successfully contends for the unlicensed carrier. …In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the end moment of the subframe. In an exemplary embodiment, the start symbol identification is used for identifying the start position of the complete LTE OFDM symbols in the remaining resources. And the start symbol identification is a sequence which is agreed between the base station and the UE or is configured by the base station.”].

Regarding claim 4, Gou discloses the wireless communication device discussed above in claim 3, and further teaches wherein the broadcast subframe is a multicast broadcast single frequency network subframe [see col. 8, lines 3-64; also see col. 9, line 16-col. 10, line 11; also see col. 11, line 34-col. 12, line 23].

Regarding claim 5, Gou discloses the wireless communication device discussed above in claim 1, and further teaches wherein the at least one processor is further configured to detect an unlicensed frequency band, and estimate an available unlicensed frequency band based on a detection result and to select at least one candidate frequency band for a user equipment [see col. 8, lines 3-47; also see col. 11, line 19-col. 12, line 23; also see col. 18, line 10-col. 19, line 39, wherein “The information about the start time of the contention backoff window is computed according to timing of a licensed carrier (e.g., a frame number, a subframe number and an OFDM symbol of a licensed carrier). For example, when carrier aggregation (CA) is performed to a licensed carrier and an unlicensed carrier, subframes of the unlicensed carrier and the licensed carrier are aligned, and thus the base station may notify the UE about the start point of the contention backoff window for the base station to participate in contending for the unlicensed carrier through the licensed carrier. For example, as agreed, the start position of the subframe position described through the frame number and the subframe number is the start point of the contention backoff window for the base station to contend for the unlicensed carrier at a current time. … Before the base station starts the contention for the unlicensed carrier at a next time, the base station will notify the UE about the information about the backoff moment in the contention backoff window generated randomly at a next time of contention through a licensed carrier. The backoff moment may be remaining time of the contention at a previous time. For example, if a random backoff moment at a first time of contention is 50, subsequently the base station monitors that the channel is busy when a counter counts down to 30, thus the contention at a current time is stopped, the counter simultaneously pauses, the backoff moment of the base station is 30 when the base station contends at a next time and the backoff moment does not need to be generated again. A new moment value does not need to be randomly generated until the backoff moment is counted down to 0.”], and 
the wireless communication device further comprises a transceiving apparatus configured to notify the user equipment of the at least one candidate frequency band [see col. 11, line 19-col. 12, line 23].

Regarding claim 6, Gou discloses the wireless communication device discussed above in claim 5, and further teaches wherein the transceiving apparatus is further configured to transmit an occupation signal on the candidate frequency band within a predetermined period after notifying the user equipment of the candidate frequency band [see col. 8, line 26-col. 9, line 43, wherein “After the base station preempts an unlicensed carrier in a contention backoff window, the base station may utilize the unlicensed carrier to send one or more of the following signals in remaining resources in the contention backoff window and subframes after the remaining resources: start symbol identification information, synchronizing signal, reference signal and service data signal (i.e., PDSCH of LTE, including a system broadcasting message). The remaining resources include complete Orthogonal Frequency Division Multiplexing OFDM symbols in the contention backoff window and after a moment that a right to use the unlicensed carrier is successfully contended, or complete OFDM symbols between a moment that the base station successfully contends for the right to use the unlicensed carrier and an end moment of a subframe in which the moment is located.”; also see col. 11, line 19-col. 12, line 23; also see col. 13, lines 4-45; also see col. 19, lines 14-39, wherein “In step 3, if the base station always monitors that the unlicensed carrier is idle when the backoff moment is reached (i.e., when a numerical value corresponding to the backoff moment is counted down to 0), the base station considers that the unlicensed carrier is successfully preempted. The base station sends signals in a first OFDM symbol thereafter, herein the signals include a synchronizing signal and various reference signals. If the base station monitors that the unlicensed carrier is busy before the backoff moment is reached, the base station considers that the unlicensed carrier is not successfully preempted and the base station does not send signals until the unlicensed carrier is successfully preempted again at a next time. ...The first OFDM symbol is determined according to a mode as follow: as illustrated in FIG. 1, the base station arranges OFDM symbols in the backoff moment in the contention backoff window according to an OFDM symbol time length starting from a start moment of a next subframe between the backoff moment in the contention backoff window and the start moment of the next subframe till a complete OFDM symbol cannot be arranged, and at this moment the first LTE OFDM symbol is an OFDM symbol closest to the backoff moment. It needs to be noted that possibly a complete LTE OFDM symbol does not exist, and at this moment the base station does not send the foresaid signals.”].

Regarding claim 7, Gou discloses the wireless communication device discussed above in claim 6, and further teaches wherein the occupation signal is a cell-specific reference signal [see col. 9, lines 16-43; also see col. 18, lines 36-59, wherein “The first OFDM symbol is determined according to a mode as follow: as illustrated in FIG. 1, the base station arranges OFDM symbols in the backoff moment in the contention backoff window according to an OFDM symbol time length starting from a start moment of a next subframe between the backoff moment in the contention backoff window and the start moment of the next subframe till a complete OFDM symbol cannot be arranged, and at this moment the first LTE OFDM symbol is an OFDM symbol closest to the backoff moment. It needs to be noted that possibly a complete LTE OFDM symbol does not exist, and at this moment the base station does not send the foresaid signals.”; also see col. 30, lines 19-39].

Regarding claim 8, Gou discloses the wireless communication device discussed above in claim 5, and further teaches wherein the transceiving apparatus is further configured to receive a detection result of the user equipment on the candidate frequency band [see col. 7, line 36-col. 9, line 61, wherein “A monitoring module is arranged to perform monitoring to the unlicensed carrier before the contention backoff moment, and confirm that the base station obtains a right to use the unlicensed carrier if a monitoring result is that the unlicensed carrier is idle when the contention backoff moment is reached And monitoring is suspended, if a monitoring result is that the unlicensed carrier is busy before the contention backoff moment is reached, a moment corresponding to a suspending moment is recorded and that contention for the unlicensed carrier at a current time fails is confirmed. …After the base station preempts an unlicensed carrier in a contention backoff window, the base station may utilize the unlicensed carrier to send one or more of the following signals in remaining resources in the contention backoff window and subframes after the remaining resources: start symbol identification information, synchronizing signal, reference signal and service data signal (i.e., PDSCH of LTE, including a system broadcasting message). The remaining resources include complete Orthogonal Frequency Division Multiplexing OFDM symbols in the contention backoff window and after a moment that a right to use the unlicensed carrier is successfully contended, or complete OFDM symbols between a moment that the base station successfully contends for the right to use the unlicensed carrier and an end moment of a subframe in which the moment is located. Herein, in the unlicensed carrier, if the base station sends service data in a subframe corresponding to the moment that the base station successfully contends for the unlicensed carrier, the base station sends control information corresponding to the service data in a licensed carrier, and a time domain position of the control information is in a next subframe of a subframe corresponding to the moment that the base station successfully contends for the unlicensed carrier. And the base station may also send the control information in the unlicensed carrier, and the time domain position of the control information is in a next subframe of a subframe corresponding to the moment that the base station successfully contends for the unlicensed carrier.”], and 
the at least one processor is further configured to determine, based on at least the detection result of the user equipment on the candidate frequency band, the target unlicensed frequency band to be allocated to the user equipment [see col. 7, line 36-col. 9, line 61, wherein “In an exemplary embodiment, if the information related to the unlicensed carrier and sent by the base station does not include the backoff moment in the contention backoff window, the base station contains the backoff moment in the contention backoff window in the control information, or the control information includes equivalent information with the same function as the backoff moment in the contention backoff window. The equivalent information includes LTE OFDM symbol position information which describes that the base station sends data in a subframe corresponding to the moment that the unlicensed carrier is contended. Or the LTE OFDM symbol position information is a serial number of an LTE OFDM symbol which is arranged from an end moment of the subframe to the moment that the base station successfully contends for the unlicensed carrier; or the LTE OFDM symbol position information is a serial number of an LTE OFDM symbol which is arranged from a start moment of the subframe to an end moment of the subframe. …In an exemplary embodiment, the operation that the base station sends unlicensed frequency point information refers to that the base station sends an unlicensed carrier frequency point to be contended by the base station to subordinate UE and configures the unlicensed carrier to the UE. Similarly, the UE also considers that the unlicensed carrier frequency point sent by the base station is the unlicensed carrier frequency point configured by the base station for the UE. By adopting such default configuration, the existing carrier configuration and activation process in carrier aggregation of LTE can be avoided. The time spent in the existing carrier configuration and activation process is comparatively long, and it is not suitable for the configuration of unlicensed carriers (since the use time of the unlicensed carrier which is contended at one time is too short, the existing mechanism cannot be adopted to perform carrier configuration and activation).”].

Regarding claim 9, Gou discloses the wireless communication device discussed above in claim 5, and further teaches wherein the at least one processor is further configured to estimate available time of a corresponding unlicensed frequency band based on the indication information in a detected signal from another base station [see col. 8, lines 3-47; also see col. 11, line 19-col. 12, line 23; also see col. 18, line 10-col. 19, line 39, wherein “The information about the start time of the contention backoff window is computed according to timing of a licensed carrier (e.g., a frame number, a subframe number and an OFDM symbol of a licensed carrier). For example, when carrier aggregation (CA) is performed to a licensed carrier and an unlicensed carrier, subframes of the unlicensed carrier and the licensed carrier are aligned, and thus the base station may notify the UE about the start point of the contention backoff window for the base station to participate in contending for the unlicensed carrier through the licensed carrier. For example, as agreed, the start position of the subframe position described through the frame number and the subframe number is the start point of the contention backoff window for the base station to contend for the unlicensed carrier at a current time. … Before the base station starts the contention for the unlicensed carrier at a next time, the base station will notify the UE about the information about the backoff moment in the contention backoff window generated randomly at a next time of contention through a licensed carrier. The backoff moment may be remaining time of the contention at a previous time. For example, if a random backoff moment at a first time of contention is 50, subsequently the base station monitors that the channel is busy when a counter counts down to 30, thus the contention at a current time is stopped, the counter simultaneously pauses, the backoff moment of the base station is 30 when the base station contends at a next time and the backoff moment does not need to be generated again. A new moment value does not need to be randomly generated until the backoff moment is counted down to 0.”].

Regarding claim 10, Gou discloses the wireless communication device discussed above in claim 5, and further teaches wherein the at least one processor is further configured to, in a case that a signal in the unlicensed frequency band is detected from another base station of a same system, coordinate with the other base station on usage of the unlicensed frequency band [see col. 7, line 36-col. 9, line 61; also see col. 18, lines 10-44].

Regarding claim 11, Gou discloses the wireless communication device discussed above in claim 5, and further teaches wherein the at least one processor is further configured to trigger a sensing on the unlicensed frequency band based on at least one of a request from the user equipment and a quality of communication performed with the user equipment on a licensed frequency band [see col. 8, line 26-col. 9, line 43; also see col. 18, line 10-col. 19, line 39].

Regarding claim 12, Gou discloses the wireless communication device discussed above in claim 1, and further teaches wherein the at least one processor is further configured to send the indication information to a user equipment [see col. 8, line 26-col. 9, line 43; also see col. 18, line 10-col. 19, line 39].

Regarding claim 13, Gou discloses the wireless communication device discussed above in claim 1, and further teaches wherein the transmission time information comprises start transmission time and end transmission time of the communication traffic to be transmitted in the target unlicensed band [see Abstract, wherein “The method includes that a base station sending unlicensed carrier information, herein the unlicensed carrier information includes one or more pieces of the following information: information about a start point of a contention backoff window and information about a backoff moment in the contention backoff window; and a receiving end receiving the unlicensed carrier information.”; see col. 7, line 36-col. 8, line 31; also see col. 27, line 61-col. 28, line 48; also see col. 29, lines 14-35, wherein “In an exemplary embodiment, the unlicensed carrier information includes one or more pieces of the following information: information about a start moment of a contention backoff window and information about a backoff moment in the contention backoff window.”].

Regarding claim 14, Gou discloses the wireless communication device discussed above in claim 1, and further teaches wherein the indication of the amount of time is described as an indication of a number of frames needed to transmit the remaining amount of the communication traffic [see col. 7, line 36-col. 8, line 31, wherein “In an exemplary embodiment, the information about the start point of the contention backoff window includes a subframe number and a frame number of subframe corresponding to a position of the start point of the contention backoff window, herein the arrangement of the subframe number and the frame number is consistent with the arrangement of a subframe number and a frame number of a licensed carrier corresponding to the unlicensed carrier.”].

Regarding claim 15, Gou discloses a wireless communication device [see Figs. 4 and 5; also see col. 27, line 58-col. 30-line 39], comprising:
a memory holding instructions [see col. 30, lines 40-56, wherein “The embodiment of the present disclosure further provides a computer-readable storage medium, storing computer-executable instructions used for executing the above-mentioned method.”]; 
at least one processor configured to execute the instructions held in the memory [see col. 30, lines 40-56, wherein “One skilled in the art can understand that all or partial steps in the above-mentioned methods may be completed by relevant hardware instructed by a program, and the program may be stored in a computer-readable storage medium such as a read-only memory, a magnetic disc or a compact disc, etc. Optionally, all or partial steps in the above-mentioned embodiments may also be implemented by using one or more integrated circuits.”] to:
receive indication information from a base station [see col. 18, line 10-col. 19, line 13, wherein “In step 2, the base station acquires start time for contending for a right to use the unlicensed carrier (the base station may acquire the start time by monitoring a fixed time length or receiving information about an occupation time length sent by a base station which occupies the unlicensed carrier), and the base station sends information about a start point of a contention backoff window to subordinate UE before a next time of participating in contending for the right to use the unlicensed carrier.”; also see col. 7, line 31-col. 8, line 47; also see col. 30, lines 6-39, wherein “The receiving end in this embodiment of the present disclosure may be UE and may also be a base station of a small cell under a macro base station, and the sending end in this embodiment may be a common base station and may also be a base station of a small cell under a macro base station.”], 
the indication information indicating a start transmission time and an end transmission time of the communication traffic to be transmitted on an unlicensed frequency band, the indication information being embedded into at least one subframe [see col. 7, line 31-col. 8, line 47, wherein “The embodiment of the present disclosure provides a method for sending unlicensed carrier information, and a base station, before contending for an unlicensed carrier, sends one or more pieces of the following information related to the unlicensed carrier to a receiving end (e.g., UE): a start point of a contention backoff window and a backoff moment in the contention backoff window. Herein, the information related to the unlicensed carrier may be sent through a licensed carrier. The unlicensed carrier information may further include unlicensed carrier configuration information.”]; 
determine an availability of the unlicensed frequency band [see col. 8, line 3-col. 11, line 18]; and 
perform the transmission on the unlicensed frequency band within the transmission time if the unlicensed frequency band is available [see col. 12, line 3-col. 13, line 10].

Regarding claim 16, Gou discloses the wireless communication device discussed above in claim 15, and further teaches wherein the transmission time comprises a transmission end time indicated by a remaining time of the transmission time [see col. 7, line 36-col. 8, line 31, wherein “In an exemplary embodiment, when monitoring for a fixed time length is performed before the contention backoff window, the start point of the contention backoff window is an end point of the fixed time length, and a start point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length. Or an end point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length.”; also see col. 22, line 64-col. 23, line 23].

Regarding claim 17, Gou discloses the wireless communication device discussed above in claim 1, and further teaches wherein the indication information includes an indication of an amount of time needed to transmit a remaining amount of the communication traffic [see col. 7, line 36-col. 8, line 31, wherein “In an exemplary embodiment, when monitoring for a fixed time length is performed before the contention backoff window, the start point of the contention backoff window is an end point of the fixed time length, and a start point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length. Or an end point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length.”; also see col. 23, line 13-col. 24, line 24, wherein “Herein, with respect to the synchronizing signal, within the time length that the base station occupies the unlicensed carrier, the period and start subframe position for sending the synchronizing signal are agreed between the base station and the UE or are configured by the base station. Herein, whether there is the synchronizing signal is notified. An alternative synchronizing signal is an LTE PSS/SSS. The start subframe position is described by adopting a frame and a subframe. For example, the base station and the UE may agree that the synchronizing signal is sent starting from a first complete OFDM symbol which is occupied. The configuration information of the synchronizing signal is sent in a licensed carrier through an RRC message or DCI signaling.”; also see col. 24, lines 45-67].

Regarding claim 18, Gou discloses the wireless communication device discussed above in claim 3, and further teaches wherein at least one subframe is a public channel subframe of a broadcast subframe [see col. 7, line 36-col. 8, line 31; also see col. 28, lines 49-57], and
the at least one processor is further configured to embed a physical cell identifier of the base station in the public channel subframe for coordination with the other communication device [see col. 28, lines 49-57, wherein “In an exemplary embodiment, the base station further includes a signal configuration module arranged to agree with the UE about or configure a reference signal to be sent in advance, and send the configuration information of the reference signal to the UE through an RRC message or DCI signaling of a licensed carrier.”; also see col. 29, line 14-col. 30, line 39, wherein “In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the moment that the base station successfully contends for the unlicensed carrier. …In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the end moment of the subframe. In an exemplary embodiment, the start symbol identification is used for identifying the start position of the complete LTE OFDM symbols in the remaining resources. And the start symbol identification is a sequence which is agreed between the base station and the UE or is configured by the base station.”].

Regarding claim 19, Gou discloses the wireless communication device discussed above in claim 15, and further teaches wherein the indication information includes an indication of an amount of time needed to transmit a remaining amount of the communication traffic [see col. 7, line 36-col. 8, line 31, wherein “In an exemplary embodiment, when monitoring for a fixed time length is performed before the contention backoff window, the start point of the contention backoff window is an end point of the fixed time length, and a start point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length. Or an end point of a subframe corresponding to the subframe number and the frame number is a start point of the fixed time length.”; also see col. 23, line 13-col. 24, line 24, wherein “Herein, with respect to the synchronizing signal, within the time length that the base station occupies the unlicensed carrier, the period and start subframe position for sending the synchronizing signal are agreed between the base station and the UE or are configured by the base station. Herein, whether there is the synchronizing signal is notified. An alternative synchronizing signal is an LTE PSS/SSS. The start subframe position is described by adopting a frame and a subframe. For example, the base station and the UE may agree that the synchronizing signal is sent starting from a first complete OFDM symbol which is occupied. The configuration information of the synchronizing signal is sent in a licensed carrier through an RRC message or DCI signaling.”; also see col. 24, lines 45-67].

Regarding claim 20, Gou discloses the wireless communication device discussed above in claim 15, and further teaches wherein at least one subframe is a public channel subframe of a broadcast subframe [see col. 7, line 36-col. 8, line 31; also see col. 28, lines 49-57], and 
the at least one processor is further configured to embed a physical cell identifier of the base station in the public channel subframe for coordination with the other communication device [see col. 28, lines 49-57, wherein “In an exemplary embodiment, the base station further includes a signal configuration module arranged to agree with the UE about or configure a reference signal to be sent in advance, and send the configuration information of the reference signal to the UE through an RRC message or DCI signaling of a licensed carrier.”; also see col. 29, line 14-col. 30, line 39, wherein “In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the moment that the base station successfully contends for the unlicensed carrier. …In an exemplary embodiment, the OFDM symbol position information is a serial number of the OFDM symbol, and the serial number is arranged from the end moment of the subframe corresponding to the moment that the unlicensed carrier is successfully contended to the end moment of the subframe. In an exemplary embodiment, the start symbol identification is used for identifying the start position of the complete LTE OFDM symbols in the remaining resources. And the start symbol identification is a sequence which is agreed between the base station and the UE or is configured by the base station.”].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent 10,305,585, with the inventor of Ahn et al., discloses a device and communication method that transmits a reservation signal in an unlicensed band; and
U.S. Patent 9,693,235, with the inventor of Agardh et al., discloses a communication method for securing radio resources for an unlicensed data transmission.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410.  The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992